, ^QSe. L^-f- m^ KyioO1 ykat tasl l/ou yieec/
€GS^ ,/^rtc/S*ry?e /W Copy of fit/s botc/^ pleas*?


                          ^mwoi



                               SOURT OF CRIilWAL APPEALS

                                     m 09 arc
                                                                                   FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711                 _Bp«n
                                                                      at y50o'ClocK^b-M
                                              , -       ,                        NOV   6 2014
                                                    1       "<             PATTI huurtco, OierK Diat.



11/5/2014                                               ;
BUCK, BOBBY                    Tr. Ct. No. 53482-A*1                               WR-82,147-01
This is to advise that the Court has denied without written order the application for
writ of habeas corpus.
                                                                             Abel Acosta, Clerk

                              DISTRICT CLERK WICHITA COUNTY
                              DORSEY R. TRAPP
                              P.O. BOX 718
                              WICHITA FALLS, TX 76307
                              * DELIVERED VIA E-MAIL *